 

Exhibit 10.11

 

[tv498654_ex10-11img1.jpg]

 

July 10, 2018

 

Ernest E. East

Nevada Gold & Casinos, Inc.

133 E. Warm Springs Road

Suite 102

Las Vegas, Nevada 89119

 

Dear Ernest:

 

Reference is made to the letter agreement dated April 2, 2018 between you and
Nevada Gold & Casinos, Inc. (the “Company”) regarding an adjustment in your
compensation in connection with the preparation of a definitive purchase
agreement with Great Elm Capital Group (“GEC”).

 

By mutual agreement, your continued participation as a full-time employee is
necessary and desirable for an extended period beyond the completion or
termination of the transaction with GEC.

 

Accordingly, your compensation shall remain at $225,000 per annum until
notification by the Company. After such notification your base compensation
shall return to $90,000 per annum as previously established by the Board of
Directors.

 

    Nevada Gold & Casinos, Inc.         By       William J. Sherlock    
Chairman of the Board of Directors         Agreed       Ernest E. East

 

133 E. Warm Springs Road, Suite 102 Ÿ Las Vegas, NV 89119 Ÿ P: 702.685.1000 Ÿ F:
702.685-1265

 



 

